DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2 and 4-18 are currently pending for examination.

Response to Arguments
Applicant's arguments filed on 09/02/2022 have been fully considered but they are not persuasive. 
In response to “Rejection under 35 USC 102”, the claim limitation does not expressly or inherently recite the controller and CPU are located inside of the single chip. The limitation merely recites “A built-in temperature sensing device in a single chip, comprising: a built-in temperature sensor for sensing a single chip temperature of the single chip”. In other words, the claim merely requires the temperature sensor to be located inside of the chip but does not require a built-in controller and CPU in the chip. Tamura’s teachings of the temperature sensor 23 is located inside of an IC chip 11a and the controller and CPU are configured to receive temperature outputs from the sensor to change the threshold temperature value to zero is sufficient to overcome applicant’s arguments. The responses to claim 7 is the same as claim 1 because claim 7 is broader than claim 1. 
Therefore, claims 1 and 7 are rejected based on the reasons provided. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura (Pub. No.: US 2003/0058293 A1).

Regarding claim 1, Tamura teaches a built-in temperature sensing device in a single chip (Fig. 8, Paras [0181]-[0182], temperature sensor 23 in an integrated circuit (IC) chip 11a.), comprising:
a built-in temperature sensor for sensing a single chip temperature of the single chip (Fig. 8, para [0185], “In the illustrated case, the diode 23 is constructed by serial connection of a plurality of diodes (e.g., four diodes). Here, as will be described later, the anode voltage of the diode 23 has the characteristic of dropping as the temperature of the head driver IC rises.”. The voltage V represents the measured temperature);
a temperature comparator (Fig. 8, comparator 24) for receiving the single chip temperature and a threshold temperature as well as comparing the single chip temperature with the threshold temperature to generate an output signal, wherein the output signal is a first level signal when the single chip temperature is higher than the threshold temperature (para [0186], “An anode voltage V of the diode 23 is input to an inverted input terminal of the comparator 24, and an analog reference value Va output from the digital-to-analog converter 22 is input into a non-inverted input terminal of the same. Then, the comparator 24 compares the anode voltage V is compared with the analog reference value Va. When the anode value V of the diode 23 is higher than the analog reference value Va, the comparator 24 outputs a low-level digital signal.”); 
a digital to analog converter (D/A converter) for coupling the temperature comparator to convert a digital threshold temperature to the threshold temperature (Fig. 8, D/A converter, para [0203], “The digital-to-analog converter 22 converts the digital reference value Vd into an analog reference value Va, and the thus-converted value is input to the non-inverted input terminals of the respective comparators 24.”);
an interrupting controller for receiving the output signal and generating an interrupting control signal (Fig. 1, Fig. 14, the controller 14, 102 receives the overheat signal at step S2 from the temperature sensors); and
a central processing unit (CPU) for receiving the interrupting control signal and generating the digital threshold temperature (Fig. 1, Fig. 14, the CPU 123 changes the threshold temperature value to zero at step S3).

Regarding claim 2, Tamura teaches the built-in temperature sensing device of claim 1, further comprising: 
a time delay controller for receiving the output signal and generating a time delay signal (Fig. 7, controller 14, para [0168], “FIG. 11 is a flowchart showing example control of the controller in the head drive IC temperature detector shown in FIG. 7;”. Para [0210], “When the digital signal XHOT is at a low level in step ST2, the controller 14 checks a count CNT in step ST5. When CNT.ltoreq.5, a count is incremented to a count CNT=CNT+1 in step ST6. After a printing operation has been suspended for a predetermined period of time in step ST7, a printing operation is resumed in step ST8. Processing returns to step ST1. A down time required in step ST7 may be set so as to become constant or so as to become longer with an increase in the value of the count CNT.”. Fig. 11, the controller increases the counter value CNT if the measured temperature is higher than the reference temperature. The CNT value delays the disable signal).

Regarding claim 4, Tamura teaches the built-in temperature sensing device of claim 1, further comprising: 
an alarm control device for receiving the output signal and generating an alarm control signal (Fig. 1, para [0012], “An output from the temperature detecting semiconductor element (diode) having such a configuration is returned to the previously-described custom IC chip 26 from the carriage having the printer head unit 131 mounted thereon, by way of a signal line of a flexible flat cable (i.e., the signal line 127 shown in FIG. 1).”. The A/D port converts the analog overheat signal 127 received from the heat unit 131 to digital alarm signal); and 
a disable control device for receiving the output signal and generating a disable control signal (Fig. 1 and Fig. 11, para [0012], “By utilization of a value of the output, the custom IC chip 26 performs various types of print control operations, such as suspension of a printing operation in the event of generation of, e.g., overheat.”. The motor drive transmits a disable signal 128 if digital overheat signal is received).

Regarding claim 5, Tamura teaches the built-in temperature sensing device of claim 4, wherein the alarm control device couples an external alarm device and activates the external alarm device by the alarm control signal (Fig. 1. CPU 123. The A/D port is coupled to the CPU. The overheat signal activates the CPU to generate a disable signal to the print engine motor), wherein the disable controller couples an external electronic device and disables the external electronic device by the disable control signal (Fig. 1, the motor driver transmits the disable signal to the print engine motor).  

Regarding claim 6, Tamura teaches the built-in temperature sensing device of claim 5, wherein whether the external electronic device needs to be disabled is determined according to an extent or a duration time of the single chip temperature being higher than the threshold temperature (Fig. 11, after 5 counts of overheat at step ST5, then the printer motor is disabled at step ST9).

Regarding claim 7, recites a claim scope that is similar to the combination of claims 1 and 3. Therefore, it is rejected for the same reasons.

Regarding claim 8, recites a claim limitation that is similar to a claim limitation recited in claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 9, recites a claim limitation that is similar to a claim limitation recited in claim 4. Therefore, it is rejected for the same reasons.

Regarding claim 10, recites a claim limitation that is similar to a claim limitation recited in claim 5. Therefore, it is rejected for the same reasons.

Regarding claim 11, recites a claim limitation that is similar to a claim limitation recited in claim 6. Therefore, it is rejected for the same reasons.

Regarding claim 12, Tamura teaches a protection method of a built-in temperature sensing device in a single chip (Fig. 8, Paras [0181]-[0182], temperature sensor 23 in an integrated circuit (IC) chip 11a.), comprising following steps:
(a) sensing a single chip temperature of the single chip (Fig. 11, step ST1);
(b) comparing the single chip temperature with a threshold temperature to generate an output signal to a disable controller (Fig. 11, steps ST2, ST5, ST9); and
(c) generating a disable control signal to disable an external electronic device by the disable controller when the single chip temperature is higher than the threshold temperature, wherein the external electronic device couples with the disable controller (Fig. 11, step ST9. Fig. 1, the motor driver transmits the disable signal 128 to the print engine motor 103).

Regarding claim 13, Tamura teaches the protection method of claim 12, wherein the step (b) further comprises: 
(b 1) comparing the single chip temperature with the threshold temperature to generate the output signal to an alarm controller (Fig. 8, comparator 24 compares the reference temperature Va and the measured temperature V to output a low signal if V is higher than Va to the A/D port found at Fig. 1).  

Regarding claim 14, Tamura teaches the protection method of claim 13, wherein the step (c) further comprises: 
(c1) generating an alarm control signal by the alarm controller to activate an external alarm device coupling with the alarm controller when the single chip temperature is higher than the threshold temperature (Fig. 1. The A/D port generates a digital overheat signal to activate the CPU).  

Regarding claim 15, Tamura teaches the protection method of claim 14, wherein the step (c) further comprises: 
generating the disable control signal by the disable controller to disable the external electronic device after a time delay, 
wherein the step (c1) further comprises: 
generating the alarm control signal by the alarm controller to activate the external alarm device after a time delay (Fig. 11, the controller increases the counter value CNT if the measured temperature is higher than the reference temperature. The CNT value delays the disable signal).  

Regarding claim 16, Tamura teaches the protection method of claim 12, wherein the step (c) further comprises determining whether the external electronic device needs to be disabled or not according to an extent or a duration time of the single chip temperature being higher than the threshold temperature (Fig. 11, the controller increases the counter value CNT if the measured temperature is higher than the reference temperature. The CNT value delays the disable signal).

Regarding claim 17, Tamura teaches the built-in temperature sensing device of claim 1, wherein the single chip temperature comprises an ambient temperature and a heat from the single chip (Fig. 8, the temperature sensor 23 is configured to measure the temperature. Since the temperature is disposed inside the chip 11, then the measured temperature includes the temperature surrounding the sensor and the heat generated from the chip), and the single chip uses the characteristics of transistors, which exists in the single chip, to perform a temperature detection of a positive correlation between a current and a temperature (para [0020], “As mentioned previously, a related-art head driver IC temperature detector of an ink jet printer measures anode voltages of diodes provided in a head driver IC, and the temperatures of junctions of transistors provided in the IC are detected by temperature characteristics of the anode voltages.”).

Regarding claim 18, recites a claim limitation that is similar to a claim limitation recited in claim 17. Therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bowden (Pub. No.: US 2004/0179576 A1) teaches an integrated circuit chip includes a temperature sensor to prevent overheating. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685